MEMORANDUM **
Virgilia Basilio and Ernesto Basilio appeal pro se from the district court’s judgment dismissing as time-barred their employment discrimination action under Title VII of the CM Rights Act (“Title VII”), the Americans with Disabilities Act (“ADA”) and the Age Discrimination in Employment Act (“ADEA”). We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal on statute of limitations grounds, Torres v. City of Santa Ana, 108 F.3d 224, 226 (9th Cir.1997), and we affirm.
The district court properly dismissed the Basilios’ action because they did not file their complaint with the Equal Employment Opportunity Commission until 11 years after the alleged acts of discrimination. See 29 U.S.C. § 626(d); 42 U.S.C. §§ 12117(a), 2000-e(5)(e)(l); see also Douglas v. Calif Dep’t of Youth Auth., 271 F.3d 812, 823 n. 12 (9th Cir.2001) (applying 300-day filing period to ADA claims); *603Draper v. Coeur Rochester, Inc., 147 F.3d 1104, 1107 (9th Cir.1998) (applying 300-day limit to Title VII claims); Pejic v. Hughes Helicopters, Inc., 840 F.2d 667, 674-75 (9th Cir.1988) (applying 300-day limit to ADEA claims).
The Basilios’ remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.